Exhibit 10.1

 



FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
31st day of March, 2017, by and between BMR-9920 BELWARD CAMPUS DRIVE, LLC, a
Delaware limited liability company (“Landlord,” as successor-in-interest to GP
ROCK ONE, L.L.C, a Rhode Island limited liability company), and NOVAVAX, INC., a
Delaware corporation (“Tenant”).

 

RECITALS

 

A.                WHEREAS, Landlord and Tenant are parties to that certain Lease
dated as of May 7, 2007 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of May 30, 2008 (the “First Amendment”), as further
amended by that certain Second Amendment to Lease dated as of June 26, 2008 (the
“Second Amendment”), and as further amended by that certain Third Amendment to
Lease dated as of February 29, 2016 (the “Third Amendment”) (collectively, and
as the same may have been further amended, amended and restated, supplemented or
modified from time to time, the “Existing Lease”), whereby Tenant leases certain
premises from Landlord at 9920 Belward Drive in Rockville, Maryland (the
“Building”) located on the Land (as defined in the Original Lease) (the Land and
the Building being collectively referred to herein as the “Premises”);

 

B.                 WHEREAS, Landlord and Tenant desire to make certain
modifications to the maintenance and repair responsibilities of the parties; and

 

C.                 WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                  Definitions. For purposes of this Amendment, capitalized
terms shall have the meanings ascribed to them in the Existing Lease unless
otherwise defined herein. The Existing Lease, as amended by this Amendment, is
referred to collectively herein as the “Lease.” From and after the date hereof,
the term “Lease,” as used in the Existing Lease, shall mean the Existing Lease,
as amended by this Amendment.

 

2.                  Repairs and Maintenance.

 

2.1.               Notwithstanding anything in the Existing Lease to the
contrary (including without limitation, Article 3 of the Addendum to the
Original Lease and Section 6 of the Third Amendment), effective as of April 1,
2017, Landlord shall be responsible for repairing and maintaining certain
elements of the Premises limited to the exterior structural portions of the
Premises; the roofing and covering materials including performing roof surveys;
foundations; exterior walls and facade; all landscaping, sidewalks and parking
areas contained in or about the Premises; snow removal (but not trash removal);
exterior washing of windows; exterior window repair; exterior lighting including
parking lot lighting; and exterior signage at the Premises (but excluding
signage installed or affixed by Tenant pursuant to Section 27 of the Original
Lease, which shall be Tenant’s responsibility). The costs associated with such
repairs and maintenance shall be included in Operating Expenses (defined below).
Landlord shall continue to be responsible for performing all necessary capital
repairs and replacements involving the structural components of the base
building and the parking areas as described in Section 6 of the Third Amendment,
and such expenditures shall in each case be amortized over the useful life
thereof in accordance with generally accepted accounting principles and included
in Operating Expense and only the portion attributable to the calendar year
shall be included in the Operating Expenses for the calendar year. Except as
expressly provided in this Section 2 or elsewhere in the Lease, Landlord shall
not be required to maintain or make any repairs or replacements or provide any
services of any nature or description whatsoever to the Premises during the
Term.

 



 

 



 

2.2               Notwithstanding anything in the Existing Lease to the contrary
(including without limitation, Article 3 of the Addendum to the Original Lease
and Section 6 of the Third Amendment), effective as of April 1, 2017, in no
event shall Tenant’s obligation to repair the Premises extend to (i) repairs
necessitated in whole or in part by the gross negligence or willful misconduct
of Landlord or its agents, employees or contractors; (ii) repairs for which
Landlord is responsible hereunder; or (iii) repairs required as a result of
Landlord’s failure to make repairs for which it is responsible under this
Amendment. Further, notwithstanding anything in the Lease to the contrary, if
any capital repairs or replacements by Landlord are necessitated because
Tenant’s gross negligence prior to April 1, 2017, then such expenditures shall
be included in Operating Expenses and amortized over the remaining Term of the
Lease

 

3.                 Operating Expenses.

 

3.1               As used herein, the term “Operating Expenses” shall include:

 

(a)All actual costs and expenses actually incurred by Landlord during any
calendar year in maintaining or repairing the Premises to the extent of
Landlord’s maintenance and repair obligations under the Lease, as determined by
Landlord in accordance with generally accepted accounting principles to the
extent applicable, and otherwise in accordance with an accounting system
established and regularly applied by Landlord. Such cost and expenses shall
include costs of repairs and replacements to improvements within the Premises as
appropriate to maintain the Premises as required hereunder; exterior cleaning,
including windows; maintenance of landscaping and grounds; snow removal;
maintenance of drives and parking areas; maintenance of the roof; building
supplies; maintenance or replacement of equipment utilized for operation and
maintenance of the Premises (reasonably allocated by Landlord if utilized for
operation and maintenance of other properties); license, permit and inspection
fees; sales, use and excise taxes on goods and services purchased by Landlord in
connection with the operation, maintenance or repair of the Premises and
equipment as appropriate to maintain the Premises as required hereunder;
telephone, postage, stationery supplies and other expenses incurred in
connection with the operation, maintenance or repair of the Premises as
appropriate to maintain the Premises as required hereunder; costs of landscaping
supplies, snow removal and other customary and ordinary items of personal
property provided by Landlord for repair and maintenance; capital expenditures
(i.e., capital repairs and replacements), in connection with Landlord’s repair
and maintenance responsibilities under the Lease, in each case amortized over
the useful life thereof in accordance with generally accepted accounting
principles; costs of complying with applicable laws and regulations; service
contracts; costs of services of independent contractors retained to do work of a
nature referenced above; and costs of compensation (including employment taxes
and fringe benefits) of all persons who perform regular and recurring duties
connected with the day-to-day operation and maintenance of the Premises, its
equipment, the adjacent walks, landscaped areas, drives and parking areas,
including window washers, gardeners, sweepers, plow truck drivers, handymen, and
engineering/maintenance/facilities personnel.

 

 

 2 

 



 

(b)Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes imposed on
Landlord, or taxes that are the personal obligation of Tenant; payments of
principal and interest on any mortgages; leasing commissions; advertising for
vacant space in the Premises; judgments against Landlord or the Premises and
cost relating to (i) disputes with third parties including Tenant, tenants,
prospective tenants or other occupants of the Building; (ii) disputes with
purchasers, potential purchasers, mortgagees or prospective mortgagees of the
Building or Premises; or (iii) negotiations of leases, contracts of sale or
mortgages; costs in the nature of penalties or fines if Tenant is then current
in the payment of all Rent due under this Lease; costs of repairs to the extent
reimbursed by governmental authorities or payment of insurance proceeds received
by Landlord; costs of compensation of persons who do not perform regular and
recurring duties connected with the day-to-day operation and maintenance of the
Premises, its equipment, the adjacent walks, landscaped areas, drives and
parking areas; depreciation claimed by Landlord for tax purposes (provided that
this exclusion of depreciation is not intended to delete from Operating Expenses
actual costs of repairs and replacements in regard thereto that are provided for
in Subsection 3.1(a) hereof); costs expressly excluded from Operating Expenses
elsewhere in the Lease or that are charged to or paid by Tenant under other
provisions of the Lease; professional fees and disbursements and other costs and
expenses related to the ownership (as opposed to the operation, maintenance or
repair) of the Premises; costs for services, supplies or repairs paid to any
related entity in excess of costs that would be payable in an “arm's length” or
unrelated situation for comparable services, supplies or repairs; allowances,
concessions or other costs and expenses of improving or decorating any demised
or demisable space in the Building; any costs or expenses (including fines,
interest, penalties and legal fees) arising out of Landlord’s or any other
tenant’s breach of any lease, including this Lease or Landlord’s failure to
timely pay operating expenses or real estate taxes if Tenant is then current in
the payment of all Rent due under this Lease; any costs actually reimbursed
under any service contracts or under the warranty of any general contractor,
subcontractor or supplier and realized by Landlord; reserves for repairs,
maintenance and replacements; costs of repairs incurred by reason of fire (other
than for any reasonable deductible) or other casualty or condemnation not caused
through the negligence of Tenant, and any item that, if included in Operating
Expenses, would involve a double collection for such item by Landlord. For
clarity, Tenant shall continue to pay Taxes (as defined in the Existing Lease)
in accordance with Article 1 of the Addendum to the Original Lease.

 

 3 

 

 



3.2       Tenant shall pay to Landlord on the first day of each calendar month
of the Term, commencing on April 1, 2017, as Additional Rent, Landlord’s
estimate of Tenant’s Proportionate Share (as defined in the Original Lease) of
Operating Expenses with respect to the Building and the Premises, as applicable,
for such month. For clarity, Tenant’s Proportionate Share is one hundred percent
(100%).

 

3.3       Within ninety (90) days after the conclusion of each calendar year (or
such longer period as may be reasonably required by Landlord), Landlord shall
furnish to Tenant a statement showing in reasonable detail the actual Operating
Expenses and Tenant’s Proportionate Share of Operating Expenses (“Landlord’s
Statement”). Any additional sum due from Tenant to Landlord shall be due and
payable within thirty (30) days after receipt of an invoice therefor. If the
amounts paid by Tenant pursuant to this Section exceed Tenant’s Proportionate
Share of Operating Expenses for the previous calendar year, then Landlord shall
credit the difference against the Rent next due and owing from Tenant; provided
that, if the Lease term has expired, Landlord shall accompany Landlord’s
Statement with payment for the amount of such difference. Landlord’s annual
statement shall be final and binding upon Tenant unless Tenant, within ninety
(90) days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the
reasons therefor. If, during such ninety (90)-day period, Tenant reasonably and
in good faith questions or contests the correctness of Landlord’s Statement,
Landlord shall provide Tenant with reasonable access to Landlord’s books and
records to the extent relevant to determination of Operating Expenses for the
calendar year. In the event that, after Tenant’s review of such information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Proportionate Share
of Operating Expenses, then Tenant shall have the right, at Tenant’s expense, to
retain a Qualified Consultant (as hereinafter defined), to examine the books and
records of Landlord relating to the determination of Operating Expenses for such
year at reasonable times during normal business hours, so that Tenant can
determine that Tenant's share of Operating Expenses have, in fact, been paid or
incurred and accurately applied by Landlord. The term "Qualified Consultant"
shall mean an independent, certified public accounting firm or auditing firm,
which firm is reasonably approved by Landlord and is retained by Tenant on other
than a contingent fee basis. The parties shall endeavor to agree promptly and
reasonably upon Operating Expenses taking into account the results of such
Qualified Consultant review and if, as of the date that is thirty (30) days
after Tenant has submitted the Qualified Consultant review to Landlord, the
parties have not agreed on the appropriate adjustments to Operating Expenses,
then the parties shall engage a mutually agreeable independent third party
accountant with at least ten (10) years’ experience in commercial real estate
accounting in the Washington, D.C. area (the “Accountant”). If the parties
cannot agree on the Accountant, each shall within ten (10) days after such
impasse appoint an Accountant (different from the accountant and accounting firm
that conducted the Independent Review) and, within ten (10) days after the
appointment of both such Accountants, those two Accountants shall select a third
(which cannot be the accountant and accounting firm that conducted the
Independent Review). If either party fails to timely appoint an Accountant, then
the Accountant the other party appoints shall be the sole Accountant. Within ten
(10) days after appointment of the Accountant(s), Landlord and Tenant shall each
simultaneously give the Accountants (with a copy to the other party) its
determination of Operating Expenses, with such supporting data or information as
each submitting party determines appropriate. Within ten (10) days after such
submissions, the Accountants shall by majority vote select either Landlord’s or
Tenant’s determination of Operating Expenses. The Accountants may not select or
designate any other determination of Operating Expenses. The determination of
the Accountant(s) shall bind the parties. If the Qualified Consultant review
reveals or the Accountant(s) determine that the Operating Expenses billed to
Tenant by Landlord and paid by Tenant to Landlord for the applicable calendar
year in question exceeded by more than five percent (5%) what Tenant should have
been billed during such calendar year, then Landlord shall pay the reasonable
cost of the Qualified Consultant review and the Accountants. In all other cases,
Tenant shall pay the cost of the Qualified Consultant review and the
Accountants. Pending determination of any dispute, Tenant shall pay all amounts
due pursuant to the disputed statement, but such payments shall be without
prejudice to Tenant's position. If it is determined that there was an
overpayment on the part of Tenant, then Tenant shall be entitled to a credit on
subsequent Rent payment(s) next coming due in an amount equal to such credit, or
if the Term has expired or been terminated, Landlord shall pay the amount of any
such credit to Tenant within thirty (30) days after determination of the
results. If it is determined that there was an underpayment by Tenant, then
Tenant shall pay the deficiency to Landlord within thirty (30) days after
determination of such results.

 

 4 

 

 



3.4       Landlord or an affiliate(s) of Landlord currently own other
property(ies) adjacent to the Premises or its neighboring properties
(collectively, “Neighboring Properties”). In connection with Landlord performing
services for the Premises pursuant to this Lease, similar services may be
performed by the same vendor(s) for Neighboring Properties. In such a case,
Landlord shall reasonably allocate to each Building or Premises the costs for
such services based upon the ratio that the square footage of the Building or
Premises (as applicable) bears to the total square footage of all of the
Neighboring Properties or buildings within the Neighboring Properties for which
the services are performed, unless the scope of the services performed for any
building or property (including the Building and the Premises) is
disproportionately more or less than for others, in which case Landlord shall
equitably allocate the costs based on the scope of the services being performed
for each building or property (including the Building and the Premises).

 

 5 

 

 



3.5       Operating Expenses for the calendar year in which Tenant’s obligation
to share therein commences and for the calendar year in which such obligation
ceases shall be prorated as described in this Section. Tenant’s responsibility
for Operating Expenses shall continue to the latest of (a) the date of
termination of the Lease, (b) the date Tenant has fully vacated the Premises or
(c) if termination of the Lease is due to a default by Tenant, the date of
rental commencement of a replacement tenant or the date the Lease would have
expired on its own terms, whichever is earlier. Any amount due under this
Article 3 for any period that is less than a full month shall be prorated for
such fractional month on the basis of the number of days in the month.

 

4.         Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment and
agrees to reimburse, indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord, at Tenant’s sole cost and expense)
and hold harmless Landlord and its affiliates, employees, agents, contractors,
lenders, and mortgagees for, from and against any and all cost or liability for
compensation claimed by any such broker or agent employed or engaged by it or
claiming to have been employed or engaged by it.

 

5.         No Default. Each party represents, warrants and covenants that, to
the best of its knowledge, neither Landlord nor Tenant is in default of any of
its respective obligations under the Existing Lease and no event has occurred
that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.

 

6.         Notices. Tenant confirms that, notwithstanding anything in the Lease
to the contrary, notices delivered to Tenant pursuant to the Lease should be
sent to:

 

Novavax, Inc.

20 Firstfield Road

Rockville, Maryland 20878

Attention: General Counsel

 

7.         Effect of Amendment. Except as modified by this Amendment, the
Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

 

8.         Successors and Assigns. Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors and
assigns and sublessees. Nothing in this section shall in any way alter the
provisions of the Lease restricting assignment or subletting.

 

 6 

 

 



9.         Miscellaneous. This Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

 

10.       Authority. Tenant guarantees, warrants and represents that the
individual or individuals signing this Amendment have the power, authority and
legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

 

11.       Counterparts; Facsimile and PDF Signatures. This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 7 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 



LANDLORD:

 

BMR-9920 BELWARD CAMPUS DRIVE LLC,

a Delaware limited liability company

 

 

By: /s/ Marie Lewis   Name: Marie Lewis   Title: VP, Legal         TENANT:      
NOVAVAX, INC.,   a Delaware corporation             By: /s/ John A. Herrmann III
  Name: John A. Herrmann III   Title: SVP, General Counsel  

 

 



 

 

